COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-271-CR


MICHAEL COLEMAN BLANTON                                           APPELLANT
A/K/A MICHEAL COLEMAN BLANTON

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Michael Coleman Blanton a/k/a Micheal Coleman Blanton

appeals the judgment adjudicating his guilt for unlawful restraint with risk of

serious bodily injury. According to the written confession signed by Blanton

and the trial court’s judgment, Blanton was convicted pursuant to a plea

bargain, and his punishment was assessed in accordance with the plea bargain




      1
          … See T EX. R. A PP. P. 47.4.
at three years’ confinement. The trial court’s certification states that the case

“is a plea-bargained case and the defendant has NO right of appeal” and that

“the defendant has waived the right of appeal.”

      Accordingly, on August 5, 2008, we informed Blanton by letter that this

court would dismiss this appeal unless he or any party desiring to continue this

appeal filed a response showing grounds for continuing the appeal.           We

received no response.

      Rule 25.2(a)(2) limits the right to appeal in a plea-bargain case to those

matters that were raised by written motion filed and ruled on before trial or to

those cases in which the appellant obtained the trial court’s permission to

appeal. See T EX. R. A PP. P. 25.2(a)(2)(A), (B). Blanton has not indicated that

either of these exceptions apply in these cases. Therefore, we dismiss the

appeal. See T EX. R. A PP. P. 25.2(d), 43.2(f).




                                                        PER CURIAM

PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 26, 2008




                                       2